 



Exhibit 10.02
Award No. «GrantNumber»
INTUIT INC. 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Restricted Stock Unit
(MSPP Purchased Award)
Intuit Inc., a Delaware corporation (the “Company”), hereby grants you a
restricted stock unit award (“Award”) pursuant to the Company’s 2005 Equity
Incentive Plan (the “2005 Plan”) and the Management Stock Purchase Program (the
“MSPP”) adopted under the 2005 Plan, for the number of shares of the Company’s
Common Stock, $0.01 par value per share (“Common Stock”) set forth below. All
capitalized terms in this Grant Agreement (“Agreement”) that are not defined in
this Agreement have the meanings given to them in the MSPP or the 2005 Plan.
This Award is subject to all of the terms and conditions of the MSPP and the
2005 Plan, each of which is incorporated into this Agreement by reference. This
Agreement is not meant to interpret, extend, or change the MSPP or the 2005 Plan
in any way, or to represent the full terms of the MSPP or the 2005 Plan. If
there is any discrepancy, conflict or omission between this Agreement and the
provisions of either the MSPP or the 2005 Plan, the provisions of the MSPP
and/or the 2005 Plan, as applicable, shall apply.
Name of Participant:
Employee ID:
Address:
Number of Shares:
Date of Grant:
Settlement Date: [insert date three years from grant date]
This Award will be fully vested on the Date of Grant. This Award is being
granted in respect of your election to forgo the payment of cash bonus
compensation equal to 100% of the Fair Market Value of the of the Shares subject
to this Award that would have otherwise become payable to you on the Date of
Grant.

1.   Issuance of Shares under this Award: The Company will issue you the Shares
subject to this Award on the Settlement Date. In the event of your Termination
prior to the Settlement Date, the Settlement Date under this Agreement will be
your Termination Date. Until the date the shares are issued to you, you will
have no rights as a stockholder of the Company. Notwithstanding anything herein
to the contrary, in the event that the Settlement Date occurs as a result of
your Termination for any reason other than death or “disability” (as such term
is defined under Section 409A of the Code), and the Company determines that as
of such Settlement Date you are a “specified employee” (as such term is defined
under Section 409A of the Code), any Shares that would otherwise be issued to
you on such Settlement Date will not be issued to you until the date that is six
months following the Termination Date (or such earlier time permitted under
Section 409A of the Code without the imposition of any accelerated or additional
taxes under Section 409A of the Code), or, if earlier, the original Settlement
Date set forth above.

2.   Withholding Taxes: This Award is generally taxable for purposes of United
States federal income and employment taxes upon settlement based on the Fair
Market Value on Settlement Date. To the extent required by applicable federal,
state or other law, you shall make arrangements satisfactory to the Company for
the payment and satisfaction of any income tax, social security tax, payroll
tax, payment on account or other tax related to withholding obligations that
arise under this Award and, if applicable, any sale of Shares of the Common
Stock. The Company shall not be required to issue shares of the Common Stock
pursuant to this Award or to recognize any purported transfer of shares of the
Common Stock until such obligations are satisfied. Unless otherwise agreed to by
the Company and you, these obligations will be satisfied by the Company
withholding a number of shares of Common Stock that would otherwise be issued
under this Award that the Company determines has a Fair Market Value sufficient
to meet the tax withholding obligations. For purposes of this Award, Fair Market
Value is defined in Section 26(n) of the 2005 Plan.       You are ultimately
liable and responsible for all taxes owed by you in connection with this Award,
regardless of any action the Company takes or any transaction pursuant to this
section with respect to any tax withholding obligations that arise in connection
with this Award. The Company makes no representation or undertaking

 



--------------------------------------------------------------------------------



 



    regarding the treatment of any tax withholding in connection with the grant,
issuance, vesting or settlement of this Award or the subsequent sale of any of
the shares of Common Stock underlying the shares that vest. The Company does not
commit and is under no obligation to structure this Award to reduce or eliminate
your tax liability.

3.   Disputes: Any question concerning the interpretation of this Agreement, any
adjustments to made thereunder, and any controversy that may arise under this
Agreement, shall be determined by the Committee in accordance with its authority
under Section 4 of the 2005 Plan and Section 7 of the MSPP. Such decision by the
Committee shall be final and binding.   4.   Other Matters:

  (a)   The Award granted to an employee in any one year, or at any time, does
not obligate the Company or any subsidiary or other affiliate of the Company to
grant an award in any future year or in any given amount and should not create
an expectation that the Company (or any subsidiary or other affiliate) might
grant an award in any future year or in any given amount.     (b)   Nothing
contained in this Agreement creates or implies an employment contract or term of
employment or any promise of specific treatment upon which you may rely.     (c)
  This Award is not part of your employment contract (if any) with the Company,
your salary, your normal or expected compensation, or other remuneration for any
purposes, including for purposes of computing benefits, severance pay or other
termination compensation or indemnity.     (d)   Because this Agreement relates
to terms and conditions under which you may be issued shares of Common Stock of
Intuit Inc., a Delaware corporation, an essential term of this Agreement is that
it shall be governed by the laws of the State of Delaware, without regard to
choice of law principles of Delaware or other jurisdictions. Any action, suit,
or proceeding relating to this Agreement or the Award granted hereunder shall be
brought in the state or federal courts of competent jurisdiction in Santa Clara
County in the State of California.

This Agreement (including the MSPP and the 2005 Plan, which is incorporated by
reference) constitutes the entire agreement between you and the Company with
respect to this Award, and supersedes all prior agreements or promises with
respect to the Award. Except as provided in the MSPP and/or the 2005 Plan, this
Agreement may be amended only by a written document signed by the Company and
you. Subject to the terms of the MSPP and the 2005 Plan, the Company may assign
any of its rights and obligations under this Agreement, and this Agreement shall
be binding on, and inure to the benefit of, the successors and assigns of the
Company. Subject to the restrictions on transfer of an Award described in
Section 14 of the 2005 Plan, this Agreement shall be binding on your permitted
successors and assigns (including heirs, executors, administrators and legal
representatives). All notices required under this Agreement or the MSPP or the
2005 Plan must be mailed or hand-delivered, (1) in the case of the Company, to
the Company at its address set forth in this Agreement, or at such other address
designated in writing by the Company to you, and (2) in the case of you, at the
address recorded in the books and records of the Company as your then current
home address.
The Company has signed this Award Agreement effective as the Date of Grant.

              INTUIT INC.     2632 Marine Way     Mountain View, California
94043
 
       
 
  By:    
 
       
 
      Steve Bennett, Chief Executive Officer

2